 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3       Lawrence Earl,                                          Case No. 2:19-cv-01463-JAD-EJY

 4              Plaintiff                                         Order Adopting Report and
         v.                                                  Recommendation and Dismissing State-
 5                                                            Law Claims and Fifth and Fourteenth
         City of Las Vegas Detention Center, et al.,                  Amendment Claims
 6
                Defendants                                                  [ECF No. 4]
 7

 8             Lawrence Earl brings this civil-rights action to redress constitutional-rights violations that

 9 he claims occurred in the course of his arrest and the search of his home. 1 The magistrate judge

10 screened his claims, dismissed some of the federal claims with leave to amend and let others

11 proceed. 2 She further recommends that I decline to exercise supplemental jurisdiction over

12 Earl’s additional state-law claims and that I dismiss his Fifth and Fourteenth Amendment due-

13 process claims with prejudice. 3 The deadline to challenge that recommendation passed without

14 objection or any request to extend the deadline to file one. “[N]o review is required of a

15 magistrate judge’s report and recommendation unless objections are filed.” 4 Accordingly, for

16 the reasons stated in the report and recommendation, the Court declines to exercise supplemental

17 jurisdiction over plaintiff’s state-law claims and dismisses those claims along with his Fifth and

18 Fourteenth Amendment claims.

19

20

21   1
         See Screening Order, ECF No. 3.
     2
22       Id.
     3
         ECF No. 4.
23   4
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1         IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 4] is

 2 ADOPTED; plaintiff’s claims under Article III of the Nevada Constitution are

 3 DISMISSED without prejudice to his ability to file such claims in state court; and plaintiff’s

 4 Fifth and Fourteenth Amendment due-process claims are DISMISSED with prejudice and

 5 without leave to amend.

 6         Dated: November 16, 2019

 7                                                         _________________________________
                                                                          ________
                                                                                _ ________ __
                                                                                           _ _
                                                           U.S. District Judge
                                                                          udgge Jennifer
                                                                                Jenniferr A.
                                                                                Je        A. Dorsey
                                                                                             D
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
